73465: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-23417: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 73465


Short Caption:CASTILLO (WILLIAM) VS. STATE (DEATH PENALTY-PC)Court:Supreme Court


Related Case(s):40982, 56176


Lower Court Case(s):Clark Co. - Eighth Judicial District - C133336Classification:Criminal Appeal - Death Penalty - Post-Conviction


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:01/08/2019 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:01/08/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantWilliam P. CastilloDavid Anthony
							(Federal Public Defender/Las Vegas)
						Ellesse D. Henderson
							(Federal Public Defender/Las Vegas)
						Bradley D. Levenson
							(Federal Public Defender/Las Vegas)
						Tiffany L. Nocon
							(Federal Public Defender/Las Vegas)
						Rene L. Valladares
							(Federal Public Defender/Las Vegas)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





Docket Entries


DateTypeDescriptionPending?Document


07/17/2017Filing FeeAppeal Filing fee waived.  Criminal.


07/17/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-23599




08/07/2017Docketing StatementFiled Docketing Statement Criminal Appeals.17-26148




08/21/2017Notice/OutgoingIssued Notice to Request Transcripts. Due date: 10 days.17-27867




08/25/2017Transcript RequestFiled Certificate of No Transcript Request (Certification under NRAP 9(a)).17-28534




11/13/2017MotionFiled Appellant's Request for Extension of Time Within Which to File Opening Brief.17-38893




11/20/2017Order/ProceduralFiled Order Granting Motion.  Opening Brief and Appendix due:  February 12, 2018.17-39990




02/12/2018BriefFiled Appellant's Opening Brief.18-05641




02/12/2018AppendixFiled Appellant's Appendix Volume 1.18-05642




03/12/2018BriefFiled Respondent's Answering Brief.18-09480




04/11/2018BriefFiled Appellant's Reply Brief.18-13998




04/11/2018Case Status UpdateBriefing Completed/Submitted For Decision.


12/10/2018Order/ProceduralFiled Order Re: Scheduling of Oral Argument. This matter will be scheduled for oral argument on January 8, 2019, at 3:30 p.m. in Las Vegas. Appellant shall be allowed 20 minutes to present their respective arguments, and respondent shall be allowed 20 minutes to present its argument. The oral argument shall be limited to a total of 40 minutes. (SC).18-907859




12/20/2018Order/ProceduralFiled Order Regarding Oral Argument.  This appeal is currently scheduled for oral argument on January 8, 2019, at 3:30 p.m.  To accommodate this court's calendar, oral argument in this appeal will begin at 1:30 p.m. on January 8, 2019, in Las Vegas.  Argument will be scheduled for 40 minutes.  (SC)18-909728




12/24/2018Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)18-910060




01/07/2019Notice/IncomingFiled Notice of Appearance of Counsel (David Anthony and Ellesse Henderson for Appellant). (SC)19-00846




01/08/2019Case Status UpdateOral argument held this day. Case submitted for decision before the En Banc Court. (SC).


05/30/2019Opinion/DispositionalFiled Authored Opinion. "Affirmed". Before the Court En Banc. Author: Stiglich, J. Majority: Gibbons/Pickering/Hardesty/Parraguirre/Cadish/Silver. 135 Nev. Adv. Opn. No. 16. EN BANC (SC)19-23417




06/17/2019MotionFiled Appellant's Request for Extension of Time Within Which to File Petition for Rehearing. (SC)19-26056




06/24/2019Order/ProceduralFiled Order Granting Motion.  Appellant shall have until July 12, 2019, to file and serve a petition for rehearing. If no petition for rehearing is filed within this time period, the remittitur shall issue forthwith.  (SC)19-27042




07/12/2019Post-Judgment PetitionFiled Appellant's Petition for Rehearing. (SC)19-29829




07/12/2019Filing FeeRehearing Filing Fee Waived. (SC)


09/06/2019Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). (SC).19-37415




09/09/2019MotionFiled Appellant's Motion to Stay Remittitur Pending Petition for Writ of Certiorari. (SC)19-37514




09/19/2019Order/ProceduralFiled Order to Stay Issuance of Remittitur. Appellant has filed a motion to stay the remittitur pending his submission of a petition for a writ of certiorari to the United States Supreme Court. Cause appearing, the motion is granted. Issuance of the remittitur is stayed until January 29, 2020. If the clerk of this court receives written notice by January 29, 2020, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If notice is not received by January 29, 2020, the remittitur shall issue forthwith. (SC).19-39118




12/03/2019Notice/IncomingFiled Notice from the United States Supreme Court. The application for an extension of time within which to file a petition for a writ of certiorari in the above-entitled case has been presented to Justice Kagan, who on November 27, 2019, extended the time to and including February 3, 2020. (SC).19-49010




01/29/2020MotionFiled Appellant's Renewed Motion to Stay Remittitur Pending Petition for Writ of Certiorari. (SC)20-03984




02/12/2020Order/ProceduralFiled Order. Appellant has filed a motion to continue the stay of the remittitur, asserting that he will file his petition on February 3, 2020.   Issuance of the remittitur shall be stayed until February 18, 2020. If the clerk of this court receives written notice by February 18, 2020, from the clerk of the United States Supreme Court that appellant has filed a petition for a writ of certiorari, the stay shall continue in effect until final disposition of the certiorari proceedings. If such notice is not received by February 18, 2020, the clerk shall issue the remittitur. (SC).20-05913




02/19/2020Notice/IncomingFiled Notice from US Supreme Court/Certiorari Filed. A petition for a writ of certiorari was filed February 3, 2020 and placed on the docket as Case No. 19-7647. (SC)20-06765




02/19/2020MotionFiled Appellant's Motion to Recall Remittitur Pending Petition for Writ of Certiorari. (SC)20-06813




02/25/2020Order/ProceduralFiled Order. This court takes no action regarding appellant's motion to recall the remittitur. The clerk has not issued a remittitur, as a petition for certiorari is pending with the United States Supreme Court. (SC).20-07508




04/27/2020Notice/IncomingFiled Notice from US Supreme Court/Certiorari Denied. The petition for a writ of certiorari is denied. (SC)20-15958




07/09/2020RemittiturIssued Remittitur. (SC)20-25438




07/09/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/24/2020RemittiturFiled Remittitur. Received by District Court Clerk on July 10, 2020. (SC)20-25438





Combined Case View